Chief Justice Campbell
delivered the opinion of the court.
The information charges that respondent, an attorney of this court, is guilty of gross professional malconduct consisting of larceny of law books. Citation to show cause why his name should no longer remain on the roll was served upon him, to which he has paid no attention, and has suffered default. The proof establishes the accusation.
The name of respondent should be stricken from the roll of attorneys, and the costs of this proceeding be taxed' against him, and it is so ordered.